


Exhibit 10.2

STOCK PURCHASE AGREEMENT

This Stock Purchase Agreement (the “Agreement”) is entered into between Joe
Chetti, in trust (the “Purchaser”) and Michael A. S. Green, Adrienne Green and
Martin Green (collectively the “Sellers”) as of May 18 , 2005. For purposes of
this Agreement, each of Purchaser and the Sellers shall be referred to
individually as a “Party” and both of them shall be referred to collectively as
the “Parties”.

Recitals

A.

The Sellers desire to sell an aggregate of 2,550,000 shares (the “Shares”) of
the no par value common stock of MIAD Systems, Ltd., an Ontario (Canada)
corporation (the “Company”). The 2,450,000 shares issued to Michael and Adrienne
Green have been registered with the Securities and Exchange Commission (“SEC”).
Sellers’ sale, and Purchaser’s purchase, of the shares shall be conditioned
upon, and shall occur simultaneously with or immediately after :

(i)

the sale of all of the assets, undertakings and liabilities of the Company to a
new company (“Newco”) owned by Michael Green.

The foregoing shall hereinafter be referred to as the “Closing Conditions”.

B.

The Sellers wish to sell the Shares to Purchaser, and Purchaser wishes to
purchase the Shares from the Sellers, according to the terms and conditions of
this Agreement.

Agreement

In consideration of the premises and of the mutual covenants contained in this
Agreement, the Parties agree as follows:

1.

Purchase And Sale Of Shares.

1.1

Purchase And Sale. Subject to the terms and conditions of this Agreement, the
Sellers hereby agree to sell to Purchaser, and Purchaser hereby agrees to
purchase from the Sellers, the Shares.

1.2

Purchase Price. The Purchase Price for the Shares shall be an aggregate of U.S.
$600,000 (the “Purchase Price”), payable by wire transfer or bank draft.

1.3

Closing. The purchase and sale of the Shares shall be consummated in the manner
described in this Section 1.3. The consummation (the “Closing”) of the purchase
of the Shares shal l occur upon shareholder approval of the Asset Sale to Newco
(Ai above) currently scheduled for June 30, 2005, or such earlier or later date
as may be agreed to by the parties and shall be conditioned upon :









--------------------------------------------------------------------------------


(a)

the satisfaction of the Closing Conditions;

(b)

the resignation of Seller and all other (if any) existing directors and officers
of the Company in favour of nominees of the Purchaser;

Upon the execution of this Stock Purchase Agreement, the Selle rs and Purchaser
shall enter into a mutually satisfactory escrow arrangement, in which Sellers
will deposit the Shares into an escrow at the Law Offices of David Kornhauser
and Purchaser will deposit funds amounting to the Purchase Price into the escrow
account at the law offices of Robert Isles by June 1,2005. The Purchase Price
and Shares will be released from the escrow to Sellers and Purchaser,
respectively, upon the completion of Closing in accordance with Section 1.3.

If the conditions to the release of the Shares and Purchase Price are not
satisfied or waived by 6:00 PM on the day of the Closing, then the Purchase
Price shall be released to Purchaser and the Shares to Sellers and this
Agreement shall terminate.

2.

Representations of the Sellers. The Sellers represent, warrant and agree to and
with Purchaser as follows:

(a)

The Sellers of the restricted shares are the sole beneficial, legal, and of
record owners of the Shares and have held the Shares for at least two (2) years
;

(b)

The Sellers have full power, authority, and legal right to sell the Shares;

(c)

There are no claims, liens, or other encumbrances on the Shares;

(d)

This Agreement constitutes a legal and binding obligation of the Sellers, and is
valid and enforceable against the Sellers and the Sellers’ successors in
accordance with its terms; and

(e)

Other than the restrictions imposed b y Rule 144 of the Securities Act of 1933,
t here are no other restrictions on Seller’s right or ability to sell the Shares
to Purchaser.

3.

Representations of Purchaser. Purchaser hereby represents, warrants, and agrees
to and with the Sellers as follows:

(a)

Purchaser has full power, authority, and legal right to purchase the Shares from
the Sellers, and the execution of this Agreement by Purchaser does not require
the consent of, or notice to, any party not previously obtained or given; and

(b)

This Agreement constitutes a legal and binding obligation of the Purchaser, and
is valid and enforceable against Purchaser and Purchaser’s successors in
accordance with its terms.



2




--------------------------------------------------------------------------------


4.

Additional Covenants.

4.1

Brokerage Commissions And Finders’ Fees. The Purchaser shall indemnify and hold
harmless Sellers from any loss, cost, or expense arising out of a claim for
brokerage commissions, finders’ fees or other like payment with respect to this
Agreement or the transfer of the Shares if such claim is based upon any
agreement or understanding with the Purchaser or any of the Purchaser’s
representatives or agents. Sellers shall indemnify and hold harmless the
Purchaser from any loss, cost or expense arising out of any claim for brokerage
commissions, finders’ fees or other like payment with respect to this Agreement
or other transfer of the Shares if such claim is based upon any agreement or
understanding with Sellers or any of Sellers’ representatives or agents.

4.2

Expenses. Each respective Party will pay all expenses and fees of his or its
legal counsel, accountants, and other agents and advisers incurred pursuant to
this Agreement regardless of whether the transactions contemplated in this
Agreement are consummated. From the date of execution of this Agreement,
Purchaser shall be responsible for the preparation of any and all SEC
documentation and filings and all costs related thereto.

5.

Miscellaneous.

5.1

Entire Agreement. This Agreement constitutes the entire agreement between the
Parties with respect to the subject matter hereof.

5.2

Notice. All notices, requests, demands, directions and other communications
(“Notices”) provided for in this Agreement shall be in writing and shall be
mailed or delivered personally or sent by email to the applicable Party at the
address of such Party set forth below in this Section 5.2. When mailed, each
such Notice shall be sent by first class, certified mail, return receipt
requested, enclosed in a postage prepaid wrapper, and shall be effective on the
third business day after it has been deposited in the mail. When delivered
personally, each such Notice shall be effective when delivered to the address
for the respective Party set forth in this Section 5.2. When sent by email or
facsimile each such Notice shall be effective on the first business day on which
or after which it is sent. Each such Notice shall be addressed to the Party to
be notified as shown below:

Purchaser:

Joe Chetti, in trust

First Summit Development Corp.

75 The Donway West, Suite 710

Don Mills, Ont.

M3C 2E9

With a copy to:

Law offices of Robert Isles

 

25 Adelaide St. East

Toronto, Ont

M5C 3A1

 

Tel : 416-368-3379






3




--------------------------------------------------------------------------------





Sellers:

Michael A. S. Green/Adrienne Green/Martin Green

43 Riviera Drive – Unit 6

Markham, Ontario




L3R 5J6

Facsimile: (905) 479-9472

Email: mgreen@miad.com

With a copy to

Conway Kleinman Kornhauser, LLP

Barristers & Solicitors

390 Bay Street – Suite 1102

Toronto, Ontario

M5H 2Y2

Attention: David N. Kornhauser

Facsimile: (416) 368-5454

Email: dkornhauser@ckkg.com







Either Party may change his or its respective address for purposes of this
Section 5.2 by giving the other Party Notice of the new address in the manner
set forth above.

5.3

Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
and if any provision of this Agreement shall be or become prohibited or invalid
in whole or in part for any reason whatsoever, that provision shall be
ineffective only to the extent of such prohibition or invalidity without
invalidating the remaining portion of that provision or the remaining provisions
of this Agreement.

5.4

Non-Waiver. The waiver of any Party of a breach or a violation of any provision
of this Agreement shall not operate or be construed as a waiver of any
subsequent breach or violation of any provision of this Agreement.

5.5

Amendment. No amendment or modification of this Agreement shall be deemed
effective unless and until it has been executed in writing by the Parties to
this Agreement. No term or condition of this Agreement shall be deemed to have
been waived, nor shall there by any estoppel to enforce any provision of this
Agreement, except by a written instrument that has been executed by the Party
charged with such waiver or estoppel.

5.6

Inurement. This Agreement shall be binding upon all of the Parties, and it shall
benefit, respectively, each of the Parties, and their respective successors and
assigns. This Agreement shall not be assignable by any Party. There are no third
party beneficiaries to this Agreement.

5.7

Headings. The headings to this Agreement are for convenience only; they form no
part of this Agreement and shall not affect its interpretation.

5.8

Counterparts. This Agreement may be executed in one or more counterparts, all of
which taken together shall constitute a single instrument.






4




--------------------------------------------------------------------------------


5.9

Survival Of Representations And Warranties. Each covenant, agreement,
representation and warranty of the Parties under this Agreement shall survive
for one year the execution of this Agreement and the performance of each
respective Party’s obligations pursuant to this Agreement.

IN WITNESS WHEREOF, this Agreement is executed on the dates set forth below to
be effective as of the Effective Date.

    

Date: __________

          

 

                              

.

 

Joe Chetti, in trust

      

Date: __________

      

Michael A. S. Green, individually

           

Date: __________

      

Adrienne Green, individually

      

Date: __________

      

Martin Green, individually

 






5


